                    Case 2:20-cv-01750 Document 1 Filed 11/25/20 Page 1 of 8




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         CASE NO. CV20-1750
11
                             Plaintiff,
12
              v.                                        VERIFIED COMPLAINT
13                                                      FOR FORFEITURE IN REM
      $16,014 IN U.S. CURRENCY, AND ANY
14    ACCRUED INTEREST,
15                         Defendant.
16
17
                                      I.      NATURE OF THE ACTION
18
             1.       This is a civil in rem action for the forfeiture of $16,014 in U.S. currency
19
     that was seized by the Federal Bureau of Investigation during the search of Alina
20
     Kurishko’s residence in Everett, Washington on June 3, 2020 (hereafter, the “Defendant
21
     Currency”).
22
23                              II.        LEGAL BASIS FOR FORFEITURE
24           2.       The Defendant Currency is forfeitable pursuant to 21 U.S.C. § 881(a)(6) for
25 violations of 21 U.S.C. §§ 841(a)(1) (distribution of controlled substances) and 846
26 (attempt or conspiracy to distribute controlled substances). Specifically, counsel for the
27 United States has a reasonable belief the government will be able to prove, to a
28

      Verified Complaint for Forfeiture In Rem - 1                            UNITED STATES ATTORNEY
                                                                             700 STEWART STREET. SUITE 5220
      U.S. v. $16,014 in U.S. Currency                                         SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                    Case 2:20-cv-01750 Document 1 Filed 11/25/20 Page 2 of 8




 1 preponderance at trial, that the Defendant Currency represents proceeds from the sale
 2 controlled substances.
 3
 4                                    III.     JURISDICTION AND VENUE
             3.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1345
 5
     (United States is plaintiff) and 1355(a) (action for forfeiture).
 6
             4.       The Federal Bureau of Investigation (the “FBI”) seized the Defendant
 7
     Currency pursuant to a warrant, issued in Western District of Washington Cause No.
 8
     MJ20-295, that authorized the search of Alina Kurishko’s residence in Everett,
 9
     Washington. That warrant was executed on June 3, 2020. After taking custody of the
10
     Defendant Currency, the FBI subsequently transferred it to the custody of the U.S.
11
     Marshals Service, where it remains.
12
             5.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1355(b)(1)(A) (acts
13
     giving rise to the forfeiture occurred in this district) and 1395(b) (the Defendant Currency
14
     was seized in this district).
15
             6.       As provided in Supplemental Rule G(3)(b)(i), the Clerk of Court is required
16
     to issue a warrant to arrest the Defendant Currency if it is in the government’s possession,
17
     custody, or control. As such, the Court will have in rem jurisdiction over the Defendant
18
     Currency when the accompanying Warrant of Arrest in Rem is issued, executed, and
19
     returned to the Court.
20
21
                              IV.      FACTUAL BASIS FOR FORFEITURE
22
             7.        Alina Kurishko was identified in the course of an FBI investigation
23
     focused on the online sale of controlled substances by a particular darknet vendor.
24
             8.       Beginning in August 2019, the FBI conducted several undercover
25
     purchases of controlled substances from the identified darknet vendor. The suspected
26
     controlled substances (suspected oxycodone and Percocet) were shipped through the mail
27
     and bore postage paid with a U.S. Postal Service “Click & Ship” account held by “HHP
28

      Verified Complaint for Forfeiture In Rem - 2                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET. SUITE 5220
      U.S. v. $16,014 in U.S. Currency                                       SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                   Case 2:20-cv-01750 Document 1 Filed 11/25/20 Page 3 of 8




 1 Better Products, Inc.” at an address in a business services center in Bellevue,
 2 Washington. That business address was associated with Gregory Tift, a resident of Mill
 3 Creek, Washington.
 4          9.       Further investigation confirmed that Mr. Tift was sending packages
 5 containing controlled substances that bore return labels for “HHP Better Products, Inc.”
 6 from a post office in Mill Creek, Washington.
 7          10.      Further investigation revealed that Alina Kurishko was also mailing
 8 packages containing controlled substances that bore return labels for “HHP Better
 9 Products, Inc.” from a post office in Mill Creek, Washington. Investigation also revealed
10 that Ms. Kurishko was picking up parcels that had been delivered to the “HHP Better
11 Products, Inc.” business address in Bellevue, Washington.
12          11.      Investigation also revealed that Mr. Tift purchased bulk mailing supplies at
13 a Staples office supply store in Mill Creek, Washington. Investigation also revealed that
14 Ms. Kurishko was also picking up mailing supplies that had been ordered through Mr.
15 Tift’s online Staples account at the same Staples store in Mill Creek, Washington.
16          12.      On June 3, 2020, pursuant to a warrant issued in Western District of
17 Washington Cause No. MJ20-295, law enforcement searched both Mr. Tift’s residence in
18 Mill Creek, Washington and Ms. Kurishko’s residence in Everett, Washington.
19          13.      In the search of Ms. Kurishko’s residence, and specifically in Ms.
20 Kurishko’s bedroom, law enforcement found the $16,014 in U.S. currency (i.e., the
21 Defendant Currency), along with bundles containing different pharmaceutical pills
22 including suspected alprazolam and Adderall, Click & Ship shipping labels, a
23 Washington state identification card issued in the name “Sarah Rudolph,” a Pennsylvania
24 driver’s license issued in the name “Anastasia Andersonova” but bearing Ms. Kurishko’s
25 photo, and a Capital One Visa card issued in the name “Thomas Jun.”
26          14.      The Defendant Currency was found in the following locations in Ms.
27 Kurishko’s bedroom, in the following amounts: $14,854 was found in a red purse in her
28 closet; $700 was found in a black purse in her closet, along with the pharmaceutical pills

     Verified Complaint for Forfeiture In Rem - 3                          UNITED STATES ATTORNEY
                                                                          700 STEWART STREET. SUITE 5220
     U.S. v. $16,014 in U.S. Currency                                       SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                   Case 2:20-cv-01750 Document 1 Filed 11/25/20 Page 4 of 8




 1 identified in Paragraph 13; $100 was found in a pink wallet, along with the identification
 2 cards and Visa card issued in other names; and, $360 was found in her dresser drawer.
 3           15.     During execution of the search warrant, law enforcement interviewed Ms.
 4 Kurishko’s mother, Svetlana Kurishko, who also lives at the residence. Svetlana
 5 Kurishko confirmed that her daughter was employed part-time by Gregory Tift, but stated
 6 she believed her daughter was providing support for Mr. Tift’s “foreclosure” business.
 7 Svetlana Kurishko confirmed that, in the course of her employment, her daughter picked
 8 up and dropped off mail for Mr. Tift. She also confirmed that Mr. Tift paid her daughter
 9 in cash. Svetlana Kurishko confirmed that her daughter had no other source of income.
10 She also stated her daughter had no prescriptions for any medications, or any medical
11 issues. Finally, she stated she had given her daughter $1,500 in cash the day before the
12 search so she could replace the tires on her car.
13           16.     Immediately after execution of the search warrant, law enforcement
14 interviewed Alina Kurishko herself at the FBI’s Everett Resident Agency office in
15 Everett, Washington. After waiving her Miranda rights, Ms. Kurishko admitted she had
16 been mailing packages for Mr. Tift since approximately December 2019. Specifically,
17 she admitted she sealed those packages for shipping, printed shipping labels for them
18 using Mr. Tift’s Click & Ship account, and then mailed them at the post office in Mill
19 Creek, Washington. She admitted she knew the packages contained controlled
20 substances, including oxycodone, fentanyl, modafinil, Xanax, Adderall, Viagra, and
21 Cialis.
22           17.     Ms. Kurishko also admitted she was aware Mr. Tift received controlled
23 substances through the mail, from a supplier she believed to be in Russia. She admitted
24 that on at least one occasion she had picked up those international packages at the
25 business address for “HHP Better Products, Inc.” in Bellevue, Washington. She also
26 admitted to picking up mailing supplies at Staples and stated she used the Pennsylvania
27 driver’s license issued in the name “Anastasia Andersonova,” but bearing her own photo,
28 when doing so.

     Verified Complaint for Forfeiture In Rem - 4                        UNITED STATES ATTORNEY
                                                                        700 STEWART STREET. SUITE 5220
     U.S. v. $16,014 in U.S. Currency                                     SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                   Case 2:20-cv-01750 Document 1 Filed 11/25/20 Page 5 of 8




 1          18.      In the course of the interview, Ms. Kurishko also admitted Mr. Tift paid her
 2 cash for her services, at a rate of $14.00 per hour for work other than mailing controlled
 3 substances, and at a rate of 50-cents to $1.00 per package for mailing controlled
 4 substances.
 5          19.      The FBI initiated administrative forfeiture proceedings against the
 6 Defendant Currency pursuant to 19 U.S.C. §§ 1607 – 1609, by way of 21 U.S.C. § 881(d)
 7 and 18 U.S.C. § 981(d), on the grounds it constitutes proceeds of the distribution of
 8 controlled substances, in violation of 21 U.S.C. §§ 841 and 846.
 9          20.      On June 27, 2020, as part of those administrative proceedings, the FBI sent
10 notice of the pending forfeiture to all identified potentially interested parties, as required
11 by 18 U.S.C. § 983(a)(1).
12          21.      On August 28, 2020, the FBI received an administrative claim to the
13 Defendant Currency from Alina Kurishko. In her claim, Ms. Kurishko asserts the
14 Defendant Currency is not proceeds of the distribution of controlled substances, but is
15 instead comprised of a “$1200 Stimulus check, Pandemic unemployment benefits also
16 myTax refund and savings from several years of employment, also Birthday and
17 Christmas cash gifts, from family” [sic].
18          22.      In support of her claim, Ms. Kurishko submitted a heavily redacted
19 statement for a BECU account held in her name reflecting the period April 11, 2020 to
20 May 8, 2020. She also submitted a heavily redacted “PUA Claim” ledger that appears to
21 reflect payments the Washington State Employment Security Department made to Ms.
22 Kurishko between April 18, 2020 and May 9, 2020.
23          23.      The BECU statement reflects two payments from the Internal Revenue
24 Service – one on April 15, 2020 in the amount of $1,200, and one on February 5, 2020 in
25 the amount of $968. The PUA Claim ledger reflects four apparent unemployment
26 benefits payments of $835 each.
27          24.      Together, these materials reflect a potential legitimate source for only
28 $5,508 of the $16,014 that was seized from Ms. Kurishko’s residence. These materials

     Verified Complaint for Forfeiture In Rem - 5                           UNITED STATES ATTORNEY
                                                                           700 STEWART STREET. SUITE 5220
     U.S. v. $16,014 in U.S. Currency                                        SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                    Case 2:20-cv-01750 Document 1 Filed 11/25/20 Page 6 of 8




 1 fail to establish, however, that $5,508 of the Defendant Currency in fact derives from
 2 those legitimate sources – i.e., there is no evidence to reflect these particular monies were
 3 withdrawn from the relevant accounts and then held in cash that Ms. Kurishko placed in
 4 the identified locations in her bedroom.
 5           25.      As a result of the underlying investigation, Mr. Tift has been charged in
 6 Western District of Washington Cause No. CR20-168 with Conspiracy to Distribute
 7 Controlled Substances, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846, and
 8 Possession of Controlled Substances with Intent to Distribute, in violation of 21 U.S.C.
 9 §§ 841(a)(1) and 841(b)(1)(C).
10           26.      As of the date of this filing, Ms. Kurishko has not been criminally charged.
11           27.      Pursuant to 18 U.S.C. § 983(a)(3)(A), the FBI’s receipt of Ms. Kurishko’s
12 claim triggered a 90-day deadline for the United States to either file a civil forfeiture
13 complaint against the Defendant Currency or to identify it for forfeiture in a criminal
14 prosecution. That 90-day deadline is November 26, 2020, and the United States now files
15 this civil complaint seeking forfeiture of the Defendant Currency.
16
17                                     V.       REQUEST FOR RELIEF
             As required by Supplemental Rule G(2)(f), the facts set forth in this Verified
18
     Complaint support a reasonable belief that the United States will be able to meet its
19
     burden of proof at trial. More specifically, these facts support a reasonable belief that the
20
     United States will be able to prove, at trial, that the Defendant Currency constitutes
21
     proceeds of the distribution of controlled substances, in violation of 21 U.S.C. §§ 841 and
22
     846, which renders it forfeitable pursuant to 21 U.S.C. § 881(a)(6).
23
             WHEREFORE, the United States respectfully requests:
24
             1.       A warrant issue for the arrest of the Defendant Currency;
25
             2.       That due notice be given to all interested parties to appear and show cause
26
                      why the Defendant Currency should not be forfeited;
27
28

      Verified Complaint for Forfeiture In Rem - 6                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
      U.S. v. $16,014 in U.S. Currency                                        SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                  Case 2:20-cv-01750 Document 1 Filed 11/25/20 Page 7 of 8




  1           3       The Defendant Cunency be fortbited to the United States for disposition
 2                    according to law; and,
 3           4        For such other and further relief as this Court may deem just and proper.
 4
             DATED this 25th day of November,2020.
 5

 6
                                                        Respectfully submitted,
 7
                                                        BRIAN T. MORAN
 8                                                      United States Attomey
 9

10                                                       l--
11
                                                         V\^                      +^Nu_
                                                        MICHELLE JENSEN
t2                                                      Assistant United States Attomey
                                                        United States Anomey's Office
13
                                                        700 Stewart Street, Suite 5220
t4                                                      Seattle, Washington 981 0l
                                                        (206) ss3-26r9
l5
                                                        Michelle.Jensen@usdoi.sov
16

17

18

19

20

2t
22
z',
24
25

26
27
28

      Verified Complaint fot Forfeitl:re In Rem -   7                             UNITED STATES ATTORNEY
                                                                                                  SurE 5220
                                                                                  700 STIj$'ART STRrEr.
      U.S. v. $ 16,014 in U.S. Currenq'
                                                                                   SF,ATT[-E.   WASHIN(iIoN   98 IO I
                                                                                           (206) 553-7970
                   Case 2:20-cv-01750 Document 1 Filed 11/25/20 Page 8 of 8




 1
                                                    VERIFICATION
 2
 3          I, Gregory Leiman, am a Special Agent with the Federal Bureau of Investigation
 4 in Seattle, Washington. I furnished the investigative facts contained in the foregoing
 5 Verified Complaint for Forfeiture In Rem. The investigative facts are based on personal
 6 knowledge I obtained from my involvement in the underlying investigation, my review of
 7 the relevant investigative material, other law enforcement officers involved in the
 8 investigation, other reliable official Government sources, and my own training and
 9 experience.
10          I hereby verify and declare, under penalty of perjury pursuant to 28 U.S.C. § 1746,
11 that I have read the foregoing Verified Complaint for Forfeiture In Rem, that I know its
12 contents, and that the facts it contains are true and correct to the best of my knowledge.
13
            Executed this 25th day of November, 2020.
14
15
16
17
                                                       GREGORY LEIMAN
18
                                                       Special Agent
19                                                     Federal Bureau of Investigation
20
21
22
23
24
25
26
27
28

     Verified Complaint for Forfeiture In Rem - 8                                UNITED STATES ATTORNEY
                                                                                700 STEWART STREET. SUITE 5220
     U.S. v. $16,014 in U.S. Currency
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
JS 44 (Rev. 10/20)                     Case 2:20-cv-01750 Document
                                                       CIVIL COVER 1-1 SHEET
                                                                        Filed 11/25/20 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
                                                                                                           $16,014 IN U.S. CURRENCY AND ANY ACCRUED
          UNITED STATES OF AMERICA
                                                                                                           INTEREST
    (b)   County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
          Michelle Jensen, Assistant United States Attorney
          700 Stewart Street, Suite 5220, Seattle, Washington, 98101-1271
          206-553-2619

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)
✖ 1     U.S. Government                  3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                       of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY          ✖ 625 Drug Related Seizure              422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                    400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                            Other                       550 Civil Rights                 Actions                                                                State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                             Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                              (specify)                 Transfer                          Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         21 U.S.C. § 881(a)(6) for violations of 21 U.S.C. §§ 841(a)(1) and 846
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Seeking the civil forfeiture of proceeds from the sale of controlled substances
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                               DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
November 16, 2020                                                       /s/ Michelle Jensen
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)      Case 2:20-cv-01750 Document 1-1 Filed 11/25/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                 Case 2:20-cv-01750 Document 1-2 Filed 11/25/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                                CASE NO. CV20-1750
11                           Plaintiff,
12                    v.                                      WARRANT OF ARREST IN REM
13   $16,014 IN U.S. CURRENCY, AND
14   ANY ACCRUED INTEREST,
15                         Defendant.
16
17
18 TO:      UNITED STATES MARSHALS SERVICE
            and/or its duly authorized agents and representatives
19
20          WHEREAS, a Verified Complaint for Forfeiture in Rem was filed in the above-
21 captioned action on November 25, 2020 alleging the defendant $16,014 in U.S. currency
22 and any accrued interest (hereafter, “the Defendant Currency”) is subject to forfeiture to
23 the United States pursuant to 21 U.S.C. § 881(a)(6) for violations of 21 U.S.C.
24 §§ 841(a)(1) (distribution of controlled substances) and 846 (attempt or conspiracy to
25 distribute controlled substances); and,
26          WHEREAS, as reflected in the Verified Complaint, the Defendant Currency is in
27 the government’s possession, custody, and control;
28

     WARRANT OF ARREST IN REM - 1                                            UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
     U.S. v. $16,014 in U.S. Currency, and Any Accrued Interest               SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                  Case 2:20-cv-01750 Document 1-2 Filed 11/25/20 Page 2 of 2




 1           YOU ARE, THEREFORE, HEREBY COMMANDED, pursuant to Supplemental
 2 Rule G(3)(b)(i) of the Federal Rules of Civil Procedure, to arrest and seize the Defendant
 3 Currency; and,
 4           YOU ARE FURTHER COMMANDED that, after executing this arrest and
 5 seizure, you promptly file a record so reflecting in this Court.
 6
             DATED this ________ day of November, 2020.
 7
 8
                                                         WILLIAM M. McCOOL
 9                                                       UNITED STATES DISTRICT COURT
                                                         CLERK
10
11
                                                         By:
12
                                                                   DEPUTY CLERK
13
14
15
16
17
18
     Presented by:
19
20
     /s/ Michelle Jensen
21 MICHELLE JENSEN
   Assistant United States Attorney
22
   United States Attorney’s Office
23 700 Stewart Street, Suite 5220
   Seattle, WA 98101
24
   (206) 553-2619
25 Michelle.Jensen@usdoj.gov
26
27 NOTE: This warrant is issued pursuant to Supplemental Rule G(3)(b)(i) of the Federal Rules of
     Civil Procedure (governing civil forfeiture actions in rem).
28

      WARRANT OF ARREST IN REM - 2                                             UNITED STATES ATTORNEY
                                                                              700 STEWART STREET. SUITE 5220
      U.S. v. $16,014 in U.S. Currency, and Any Accrued Interest                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
